Citation Nr: 1809856	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-19 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD) rated 30 percent prior to June 25, 2015, and 70 percent thereafter.


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for PTSD and assigned an initial 30 percent rating effective July 27, 2011.  

The Board remanded this claim in October 2014 and in June 2016 for additional development, which has been completed.

In a July 2016 rating decision the RO increased the rating to 70 percent, effective June 25, 2015.  The claim remained in appellate status because the maximum rating was not assigned.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran submitted a notice of disagreement to the July 2016 rating decision and the RO provided him a statement of the case which characterized the issues as "entitlement to an increased rating for PTSD in excess of 70 percent" and "entitlement to an effective date earlier than June 25, 2015 for the 70 percent rating."  Despite the RO's characterization, the issue on appeal is as reflected on the title page and as noted, the appeal stems from the October 2012 rating decision.

In November 2016, the Veteran requested a Travel Board hearing; however, in February 2017, he withdrew his hearing request.  The request is withdrawn.  See 38 C.F.R. § 20.704 (e).

Finally, additional evidence (i.e. lay evidence and VA treatment records) was received subsequent to the October 2016 supplemental statement of the case (SSOC), and following recertification to the Board in January 2017.  However, the evidence is cumulative of that already of record.  Thus, a remand for a SSOC is not necessary.  See 38 C.F.R. § 20.1304(c) (2017).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, since the grant of service connection, his PTSD has more nearly approximated occupational and social impairment with deficiencies in most areas, such as work, family and friends relationships, judgment, thinking, or mood.  Total occupational and social impairment has not been shown.


CONCLUSION OF LAW

Since the grant of service connection, the criteria for an initial rating of 70 percent, and no higher, for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, DC 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

General Rating Criteria

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C. § 1155.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating Criteria

The Veteran's PTSD has been evaluated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, DC 9411.  A 30 percent evaluation is warranted for PTSD where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent evaluation is warranted for PTSD where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.

A 100 percent disability evaluation is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time and place; and memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in DC 9411 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DSM-IV at 32.  While the GAF score is relevant evidence, the GAF score alone is neither statutorily nor regulatory controlling in rating a psychiatric disorder; rather the rating is determined by the application of the Rating Schedule, 38 C.F.R. Part 4, as explained above. Scores ranging from 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household).

Facts

In July 2011, the Veteran submitted a written statement describing his PTSD symptoms.  In brief, he indicated that his PTSD made him feel isolated and he described himself as a "social hermit."  He reported that he never got married and had a family, and that he has no friends.  The Veteran also reported experiencing symptoms that included, but were not limited to: sleep impairment, anger, irritability, helplessness, guilt, chronic fatigue, decreased energy, severe anxiety, nightmares, panic attacks, memory problems and suicidal thoughts.  The Veteran went into great detail about his historical employment difficulties and explained that these difficulties were the result of feelings of anger, distrust, depression, impaired sleep and helplessness caused by his PTSD.

The Veteran was afforded a VA examination in August 2012.  The examiner reported the Veteran has good interpersonal relationships with a GAF score of 70, reflecting mild symptoms.  The examiner stated the Veteran's PTSD symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  This conclusion is suggestive of a noncompensable rating.  However, the examiner did note ongoing psychiatric symptoms, including difficulty sleeping, irritability and anger, hypervigilance and exaggerated startle response.  Additionally, the examiner indicated symptoms of anxiety, suspiciousness, panic attacks and noted the Veteran is competent to manage his financial affairs.

Following the October 2012 rating decision, the Veteran submitted a notice of disagreement (NOD) on December 4, 2012.  He indicated that his symptoms were significantly more severe than the 30 percent rating.  He described symptoms similar to those in his July 2011 statement.  He also asserted that his PTSD has ruined his life as it causes total isolation such that he has no real friends or family.  He noted experiencing symptoms of re-experiencing traumatic events, avoidance, intrusive and upsetting memories, flashbacks, nightmares, feeling detached and difficulty concentrating.  He also indicated feelings of deep depression and hopelessness, and indicated that he experienced suicidal thoughts and feelings.  

In the Veteran's May 2014 substantive appeal he asserted that an initial rating of 70 percent was appropriate due to the severity of his PTSD symptoms, including total social isolation.

The claim came before the Board in October 2014 and was remanded for further development; including obtaining updated VA treatment records and affording the Veteran a VA examination to determine the severity of his disability.  The RO indicated that the Veteran did not cooperate with their efforts to undergo the VA examination.

Updated VA treatment records were obtained, including a May 2013 psychiatric treatment record.  It indicated the Veteran had difficulty working due to his PTSD, with symptoms of avoidance, arousal and re-experiencing.  The examiner noted he had normal appearance and behavior, normal thought processes and content, no suicidal or homicidal ideation, as well as good insight, judgment and memory.  However, the examiner indicated a GAF score of 50, suggestive of serious impairment, and that the Veteran has no friends.  The Board notes an October 2015 VA treatment record indicated the Veteran had reported suicidal ideation in 2011, including thoughts about taking his own life, but had never planned to do so and had no history of suicide attempts.

The Veteran also underwent a private psychiatric evaluation by Dr. J.L. on June 25, 2015.  Upon examination, Dr. J.L. reported the Veteran was dressed appropriately and his appearance was neat, clean and well-groomed, as and showed signs that he takes good care of his personal habits.  He indicated the Veteran had appropriate speech, was oriented to time, place and person.  However, the examiner indicated severe symptoms, including delusions, depression, and impaired memory, insight and judgment.  He noted the Veteran's PTSD impairment is severe, with symptoms of hypervigilance, irritability and depressive symptoms with suicidal ideation.  He indicated the Veteran has no friends, difficulty with interpersonal relationships, and suffers flashbacks, nightmares and an inability to sleep.

The claim again came before the Board in June 2016 and was remanded for an additional VA examination to determine the severity of the Veteran's PTSD.  He was afforded a VA examination in July 2016 in which the examiner concluded the Veteran's PTSD level most closely approximates occupational and social impairment with reduced reliability and productivity.  Additional PTSD symptoms include anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, impaired judgment, disturbance of motivation and mood, difficulty in establishing and maintaining work and social relationships and difficulty in adapting to stressful circumstances.  The examiner noted no suicidal or homicidal ideation, and no hopelessness, although he did report the Veteran suffers from obsession rituals which interfere with routine activities.  The Veteran was also determined capable of managing his financial affairs.

The Board notes additional VA treatment records were submitted, including a February 2017 record which noted continued isolation, with appropriate behavior and dress, no thought process problems, and that the Veteran denied thoughts of suicide.  Additional lay evidence included a July 2016 statement in which the Veteran reported obsession rituals, severe phobias, ongoing sleep difficulties and an inability to work due to his PTSD.  As noted above, in the November 2016 substantive appeal, the Veteran contended that a 100 percent rating is warranted due to the severity of his PTSD and that he only goes outside once or twice a week.

Analysis

Considering the frequency, severity, and duration of the Veteran's impairment to assess his disability picture, the Board finds that the evidence shows that the Veteran's PTSD has approximated the criteria for a 70 percent rating for the entire appeal period.  Total occupational and social impairment, warranting a 100 percent rating, has not been shown at any time during the appeal.  See 38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.

With regard to the initial PTSD rating, the Board has considered the August 2012 VA examination report in which the examiner noted a GAF score of 70, which is generally reflective of no more than mild symptoms.  Significantly, the examiner concluded the Veteran's PTSD symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  However, the examiner did note symptoms of difficulty sleeping, irritability, hypervigilance, anxiety, suspiciousness and panic attacks.  

The Board has also carefully considered the Veteran's lay statements submitted in support of his appeal, namely his July 2011 written statement and his NOD.  The Board finds that he is credible to report the type of symptoms that he described, and they are somewhat consistent with the findings of the 2012 VA examiner.  Moreover, VA treatment records in 2015 reflect that the Veteran reported that his suicidal thoughts had onset in 2011, which is consistent with the earlier reports.  The Court has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, 29 Vet. App. 10, 19 (2017) (stating the language of 38 C.F.R. § 4.130 "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment in most areas.").  The Veteran has expressed suicidal ideation throughout the appeal period before June 2015, albeit without plan or intention.

Beginning December 4, 2012, the evidence is more definitive in support of an increase in the severity of the Veteran's PTSD symptoms, causing occupational and social impairment, with deficiencies in most areas, such as work, thinking and family relationships.

The Veteran submitted a NOD on December 4, 2012 in which he indicated his PTSD was more severe than the 30 percent rating assigned by the RO.  He noted he is totally isolated, with no friends or family, and suffers symptoms of re-experiencing, avoidance, intrusive thoughts, flashbacks, nightmares, detachment, depression, hopelessness, as well as suicidal thoughts.  Additionally, in the May 2014 substantive appeal, the Veteran asserted total isolation and social impairment.

A May 2013 psychiatric treatment record indicated the Veteran had difficulty working, as well as symptoms of avoidance, arousal and re-experiencing.  However, the examiner noted the Veteran exhibited a normal appearance, showed normal behavior with no reported suicidal or homicidal ideation.  He indicated good insight and judgment, although a GAF score of 50, suggestive of serious impairment.  Additionally, the Board notes an October 2015 VA treatment record indicated the Veteran had reported thoughts about taking his own life, although no suicidal plans or history of attempts.  Such symptoms, including the indication of suicidal ideation, tend to support an increase in severity of the Veteran's PTSD.

Moreover, The Veteran underwent a psychiatric evaluation by Dr. J.L. in June 2015.  Dr. J.L. found symptoms of delusions, depression, impaired memory and judgment, as well as hypervigilance, irritability, trouble with relationships and depression with suicidal ideation.  The Veteran's overall PTSD level was determined to be severe.  Similarly, the July 2016 VA examiner noted symptoms of anxiety, suspiciousness, panic attacks, chronic sleep impairment, mild memory loss, difficulty in establishing and maintaining work and social relationships, and  obsession rituals which interfere with routine activities.  However, no suicidal or homicidal ideation was indicated, and no hopelessness.  

Resolving all reasonable doubt in the Veteran's favor, the Board finds that a 70 percent, but not higher, is warranted from July 27, 2011, the effective date of the grant of service connection.  An even greater increase to 100 percent is not warranted.  

There is no indication of a gross impairment in thought process, persistent delusions or hallucinations, inappropriate behavior, an inability to perform activities of daily living, an inability to handle his finances or that the Veteran is a danger to others.  The Board notes symptoms which would justify a 100 percent rating would include "persistent" threat of danger to self or others and not knowing one's own name, the names of close relatives, or one's occupation.  The Veteran does not have a credible history of having such symptoms such that they resulted in total impairment.  The VA examination reports and medical records reflect findings of the severity of the Veteran's PTSD from competent medical professions; their findings do not reflect total social or occupational impairment due to PTSD.  While the Board is sympathetic to the difficulties experienced by the Veteran due to his PTSD and associated symptoms, and acknowledges his contention that a 100 percent rating is warranted, the most competent and probative evidence of record does not support such a rating.  

In sum, an initial 70 percent rating for PTSD, but not higher, is warranted from the grant of service connection.  An even higher rating for PTSD is not warranted for any time during the appeal period.  38 U.S.C. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3.


ORDER

An initial rating of 70 percent, but not higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


